DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 11/01/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a liquid discharge head with a descender extending in the first direction and connecting the nozzle and the pressure chamber; a first throttle channel connecting the pressure chamber and the first common channel; and a second throttle channel extending in a second direction orthogonal to the first direction and connecting the second common channel and an end of the descender at a side of the nozzle in the first direction, wherein the plates include: a nozzle plate in which the nozzle is opened; a pressure chamber plate in which the pressure chamber is formed; and a first plate which is joined to a surface of the nozzle plate at a side of the pressure chamber plate in the first direction and in which a first through hole that constitutes part of the descender is formed, wherein a center portion of the nozzle is positioned at a side opposite to the second throttle channel in the second direction with respect to a center portion of the descender, wherein the descender includes a protruding channel portion that is formed in the first plate, is positioned at an end at the side opposite to the second throttle channel in the second direction, and protrudes toward the side opposite to the second throttle channel beyond any other portion of the descender, and wherein a shortest length of an opening of the first through hole is equal to or less than 150 µm, and the first plate has a thickness of equal to or less than 100 µm. It is this limitation, 
United States patent publication number 20190366714 to Tsukahara et al. discloses a liquid ejecting head with a nozzle plate provided with a first nozzle; a flow channel forming unit provided with a first pressure, a first communication channel through which the first nozzle and the first pressure chamber communicate with each other, and a circulating liquid chamber. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BRADLEY W THIES/Primary Examiner, Art Unit 2853